Case 1:18-cv-00427-JJM-LDA Document 22-1 Filed 05/15/19 Page 1 of 35 PageID #: 275




  UNITED STATES DISTRICT COURT
  FOR THE DISTRICT OF RHODE ISLAND

  CITIBANK, N.A. AS TRUSTEE FOR AMERICAN
  HOME MORTGAGE ASSETS
  TRIST 2006-3, MORTGAGE BACKED PASS-THROUGH
  CERTIFICATES SERIES 2006-3

      VS
  KATHERINE L. CAITO

              MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT’S
              MOTION FOR SUMMARY JUDGMENT

        This matter is before the Court on Defendant’s Motion for Summary

  Judgment for failure to comply with the terms of the mortgage prior to

  commencing this Judicial Foreclosure action.

                     THE MAY 11, 2018 NOTICE DID NOT STRICTLY
                     COMPLY WITH THE TERMS OF THE MORTGAE AND
                     LACKED A SPECIFIC DATE TO CURE

        Paragraph 22 of the mortgage provides that the Lender must send a notice of

  default which contains specific language as a condition precedent to acceleration

  and sale. However Defendant never received any valid default letter from the

  owner of the note and the mortgage or an agent indicating that it was acting on

  behalf of the owner of the note and the mortgage. Certain provisions of paragraph

  22 of the mortgage were required to be complied with before an acceleration of the



                                           1
Case 1:18-cv-00427-JJM-LDA Document 22-1 Filed 05/15/19 Page 2 of 35 PageID #: 276




  loan was declared. The Owner of the Note and the Mortgage was required to

  specify:

        a.     the default;

        b.     the action required to cure the default, stating a date, not less than 30
               days from the date the default must be cured;

        c.     that failure to cure the default on or before the date specified in the
               Notice may result in the acceleration and the right to bring a court
               action to asset the non-existence of a default of Borrower to
               acceleration and sale.

        Paragraph 22 of the mortgage, which contains conditions for the exercise of

  the statutory power of sale, reads as follows:

               Acceleration; Remedies. Lender shall give notice to Borrower
               prior to acceleration following Borrower’s breach of any covenant
               or agreement in this Security Instrument (but not prior to
               acceleration under Section 18 unless Applicable Law provides
               otherwise). The notice shall specify: (a) the default; (b) the action
               required to cure the default; (c) a date, not less than 30 days from
               the date the notice is given to Borrower, by which the default
               must be cured; and (d) that failure to cure the default on or
               before the date specified in the notice may result in acceleration of
               the sums secured by this Security Instrument and sale of the
               Property. The notice shall further inform Borrower of the right to
               reinstate after acceleration and the right to bring a court action to
               assert the non-existence of a default or any other defense of
               Borrower to acceleration and sale. If the default is not cured on or
               before the date specified in the notice, Lender at its option may
               require immediate payment in full of all sums secured by this
               Security Instrument without further demand and may invoke the
                                             2
Case 1:18-cv-00427-JJM-LDA Document 22-1 Filed 05/15/19 Page 3 of 35 PageID #: 277




               STATUTORY POWER OF SALE and any other remedies
               permitted by Applicable Law. Lender shall be entitled to collect
               all expenses incurred in pursuing the remedies provided in this
               Section 22, including, but not limited to, reasonable attorneys’
               fees and costs of title evidence.

               If Lender invokes the STATUTORY POWER OF SALE, Lender
               shall mail a copy of a notice of sale to Borrower as provided in
               Section 15. Lender shall publish the notice of sale, and the
               Property shall be sold in the manner prescribed by Applicable
               Law. Lender or its designee may purchase the Property at any
               sale. The proceeds of the sale shall be applied in the following
               order: (a) to all expenses of the sale, including, but not limited to,
               reasonable attorneys’ fees; (b) to all sums secured by this Security
               Instrument; and (c) any excess to the person or persons legally
               entitled to it.


        A review of the Defendant’s mortgage indicates that the following notice,

  dated May 11, 2018, attached to the Plaintiff’s complaint as Exhibit D and

  contained the following language, which is not compliant with the terms of the

  mortgage and established Rhode Island law:

  Mortgage payments on the above referenced account are past due, which has
  caused a default under the terms of the Mortgage or Deed of Trust(hereinafter,
  “Security Instrument.”) As of 5/11/2008, the following amounts are past due:


  Principal and interest          $1,7555,311.72

  Interest arrearage              $0.0

  Escrow                          $419,235.00
                                          3
Case 1:18-cv-00427-JJM-LDA Document 22-1 Filed 05/15/19 Page 4 of 35 PageID #: 278




  Late charges                     $21,282.05

  Insufficient funds charges       0.00

  Fees/expenses                    $6,086.49

  Suspense balance (Credit)        0.00

  Interest Reserve balance         0.00

  TOTAL DUE                        $$2,201,915.26

  In order to cure the default, payment for the total amount past due, plus any
  amount(s) becoming due in the interim, must be received on or before 06/17/2018,
  at the address listed on page four of this notice. Payment must be received by
  MoneyGram, bank check, money order or certified funds. Please be aware, after
  acceleration of the debt, there may be expenses and attorney’s fees and costs
  incurred by us to enforce the terms of the Security instrument or mortgage
  agreement, in addition to the overdue amount of the mortgage account. Any
  payment to reinstate the mortgage after acceleration must therefore include an
  amount sufficient to cover such expenses and fees incurred. Payments received that
  are less than the amount sufficient to cover such expenses and fees incurred.
  Payments received that are less than the amount required to reinstate the Mortgage
  will be returned, and will not stop any foreclosure proceedings already begun on
  the Property.
  PRIOR TO SUBMITTING A PAYMENT, PLEASE CALL US TO VERIFY
  THE EXACT AMOUNT PAST DUE ON THE ACCOUNT

  Failure to cure the default on or before the date specified in the notice may result in
  acceleration of the sums secured by the Security Instrument and sale of the
  Property. Upon acceleration, the total obligation will be immediately due and
  payable without further demand. In foreclosure proceedings, we are entitled to
  collect the total arrearage in addition to any expenses of foreclosure including but
  not limited to reasonable attorney’s fees and costs. A customer has the right to
  reinstate the account after acceleration and the right to bring a court action to assert
  the non-existence of a default or any other defense to acceleration and sale.
  If the default is not cured on or before the date specified above, Ocwen Loan
  Servicing, LLC (“Ocwen”), at its option may require immediate payment in full of
                                              4
Case 1:18-cv-00427-JJM-LDA Document 22-1 Filed 05/15/19 Page 5 of 35 PageID #: 279




  all sums secured by the Security Instrument without further demand and may
  invoke the STATUTORY POWER OF SALE and any other remedies permitted
  under Applicable Law. Ocwen shall be entitled to collect all expenses incurred in
  pursuing the remedies provided under applicable law, including, but not limited to,
  reasonable attorney’s fees and costs of title evidence. If Ocwen invokes the
  STATUTORY POWER OF SALE, Ocwen shall mail a copy of a notice of sale to
  the customer and to other persons in a manner prescribed by applicable law. . .If
  the mortgage account cannot be brought current, we should be contacted
  immediately do discuss possible alternatives to foreclosure. We want to help
  remedy the delinquent status of this account and would like to discuss alternatives
  that might be available, While our primary objective is the collection of past due
  amounts on the account, we want to work to find the best available alternative to
  bring the account current. . . For any questions of concerns, we can be reached toll-
  free at 800.746.2936. We available Monday through Friday 8 am to 9pm and
  Saturday 8 am to 5 pm ET.
  Daniel Robbins has been assigned as your relationship manager and will be your
  designated representative for resolution inquiries and submission of documents.

  Sincerely, Loan Servicing
  TOLL FREE PHONE: 800.746.2936

          The last page of the notice provided a form for Payment Remittance

  Information. This form indicated again that payment had to be made by certified

  funds and indicated the only manner in which payment of the arrearage could be

  made:

  Western Union
  Money Gram,
  Mail a Money Order/Certified Check
  Bank Wire

  Instructions were provided for all of these designated method of payment.



                                            5
Case 1:18-cv-00427-JJM-LDA Document 22-1 Filed 05/15/19 Page 6 of 35 PageID #: 280




        A review of this notice indicates that it was defective. It did not reference a

  specific date for the Defendant to cure the arrearage. Rather the letter stated that

  the arrearage had to be cured on or before June 17, 2018. Thus there was no

  specific date to cure as the phrase on or before includes every date from the date of

  the letter until June 17, 2018. The notice did not specify a particular date, by

  which the cure amount had to be paid or face acceleration by Ocwen Loan

  Servicing and sale of the mortgaged premises. No person could determine from the

  letter the actual date on which to cure. This letter was deceptive because it did not

  specify an exact date to cure, only a range of dates from the date of the letter until

  June 17, 2018. Thus there was not strict compliance with the terms of the

  mortgage as required by Rhode Island as developed in regard to contracts and

  notices, which are conditions precedent to the exercise of certain contractual rights.

        Rhode Island contract law is quite specific in this regard. There was

  not strict compliance with the terms of the contract, which was a condition

  precedent at indicated in the case of Cinq-Mars v. Travelers Ins. Co., 218

  A.2d 467, 471 (R.I. 1966). In that case, the Court interpreted an insurance

  contract and held:

  It is, of course accepted law that compliance with such a policy condition is a
  condition precedent to an insurer's liability. Sherwood Ice Co. v. U.S. Casualty
  Co., 40 R.I. 268; 8 Appleman, Insurance Law & Practice, § 4732, p. 7.

                                             6
Case 1:18-cv-00427-JJM-LDA Document 22-1 Filed 05/15/19 Page 7 of 35 PageID #: 281




        In the recent case of Commerce Park Village Green v. Vito Vitone, KD-2-

  11-1029 (Superior Court, September 22, 2016), Justice Rubine reviewed a notice

  provision as a criterial for an eviction:

   The Tenant claims that the Landlord was required to serve the Tenant with a
  "proper move out or vacate notice" before a complaint for eviction may
  commence, as well as before the holdover provision of the Lease may be invoked.
  Defective notice under the statute is jurisdictional, and this Court has no
  jurisdiction to consider a complaint absent strict compliance with the notice
  provisions of the statute. See, Hedco Ltd. v. Blanchette, 763 A.2d 639 (R.I. 2000);
  see also, Abbenante v. Giampietro, 75 R.I. 349, 66 A.2d 501 (1949). The purpose
  of notice is to advise the tenant of the reason for eviction, and provides an
  opportunity to cure prior to the commencement of an eviction action. Proper notice
  also affords the tenant a reasonable opportunity to secure alternative housing
  before an eviction action is commenced.

        In the case of Haviland v. Simmons, 45 A.3d 1246 (R.I., 2012), the Rhode

  Island Supreme Court decided that if there was any ambiguity in a contract, that

  such issue had to be resolved at trial:

  Where an ambiguity exists in a provision of a contractual 1259*1259 document,
  the construction of that provision is a question of fact."Fryzel v. Domestic Credit
  Corp., 120 R.I. 92, 98, 385 A.2d 663, 666 (1978) (citingGeary v. Hoffman, 98 R.I.
  413, 417, 204 A.2d 302, 305 (1964); Russolino v. A. F. Rotelli & Sons, 85 R.I. 160,
  163, 128 A.2d 337, 340 (1957)). We are of the opinion that, although an express
  agreement was entered into, based on our review of the contract in its entirety, an
  ambiguity exists concerning the terms of the agreement relative to the standard
  under which Haviland's reappointment is to be evaluated.
  Haviland, at pp. 1258-1259

  The language in the mortgage, which was a condition precedent was not complied

  with by the Plaintiff.
                                              7
Case 1:18-cv-00427-JJM-LDA Document 22-1 Filed 05/15/19 Page 8 of 35 PageID #: 282




          In the case of Abbenante v. Giampietro, 75 R.I. 349, 353, 66 A.2d 501,

  503 (1949), the Supreme Court review a notice case in which a specific date was

  not provided for a Notice to Quit. A question existed as whether the tenant had to

  quit on the next day after his tenancy terminated on February 29, 1949. The Court

  held:

  We are unable to agree with this contention. If plaintiffs were demanding the
  premises freed of the existing tenancy at $25 a month defendant was entitled to an
  unequivocal notice to quit on the day next succeeding the last day of such
  tenancy.

  Thus the Court held that in a Notice case, for a notice to be effective it had to be

  unequivocal as to the time of compliance, which did not occur in this case.

           In the case of Hedco v. Blanchette, 763 A. 2d 639 (R.I., 2000), the Rhode

  Island Supreme Court upheld this principle when it held:

  In considering the sufficiency of a termination notice, we have repeatedly
  stated [**8] that "the important factor is whether the statute has been complied
  with and not whether the tenant has been misled by the notice
  given." Tate v. Peter Charles Reynolds, Inc., 622 A.2d 449, 450 (R.I. 1993) (per
  curiam) (citing De Luca v. Cinima, 72 R.I. 346, 350, 51 A.2d 369, 370-71 (1947)).
  Although a tenant may be clearly apprised of the termination of his lease, we have
  determined a notice to be fatally defective when it ordered the tenant to quit on the
  last day of his term instead of the first day following it, Industrial Trade Unions of
  America v. Metayer, 69 R.I. 199, 203, 32 A.2d 789, 790-91 (1943), or when it did
  not clearly indicate that an agent was acting on behalf of the landlord. Tate, 622
  A.2d at 450.


                                             8
Case 1:18-cv-00427-JJM-LDA Document 22-1 Filed 05/15/19 Page 9 of 35 PageID #: 283




  The Court held:

  Because service of a valid and proper notice to quit is a condition precedent to
  maintaining a trespass and ejectment action, plaintiff failed to properly invoke the
  jurisdiction of the court. See Abbenante v. Giampietro, 75 R.I. 349, 353, 66 A.2d
  501, 503 (1949) (holding that HN8 tenancy is not terminated without proper notice,
  regardless of landlord's intention).


  Thus the Court held that in a Notice case, for a notice to be effective it had to be

  unequivocal as to the time of compliance, which did not occur in this case.

        This Court in Martins v. Federal Housing Finance Agency, No. 15-

  cv-235-M-LDA followed established Rhode Island law and held that strict

  compliance was required for paragraph 22 notices just like any other

  contracts. Martins involved a Judicial Foreclosure in Federal Court. The

  Court held:

  In Rhode Island, if a contract contains a notice requirement, then a court construes
  that notice requirement as a condition precedent, which requires strict
  compliance. Cinq-Mars v. Travelers Ins. Co., 218 A.2d 467, 471 (R.I.
  1966) (requirement of written notice for a claim by the insured is a "condition
  precedent to the insurer's liability."); Ins. Co. of N. Am. v. Kayser-Roth Corp., No.
  C.A. PC 92-5248, 1999 WL 81366, at *22 (R.I. Super. July 29, 1999) (stating that
  notice requirements are a condition precedent in insurance contracts); Dyer v.
  Ryder Student Transp. Servs., Inc., No. 98-4489, 1999 WL 395417, at *2 (R.I.
  Super. June 7, 1999) ("If notice by a tenant is not given to a landlord in accordance
  with the terms of the lease, the right to renew has been lost or has lapsed. . . .").

  Furthermore, Paragraph 22 of the Mortgage is a condition precedent, which
  requires strict compliance, when a mortgagee seeks acceleration and
  foreclosure. In re Demers,511 B.R. 233, 238, 239 (Bankr. D.R.I. 2014) (holding
                                          9
Case 1:18-cv-00427-JJM-LDA Document 22-1 Filed 05/15/19 Page 10 of 35 PageID #: 284




  that a notice omitting a borrower's right to go to court to contest acceleration was
  fatal, and that even if notice to go to court was ambiguously provided, that
  ambiguity must be construed against the drafter).

  Martins was quite specific:

  Defendants now seek to foreclose on the Property through an order from this
  Court, instead of non-judicially. The change of process for the foreclosure,
  however, does not alleviate compliance with the agreement they made in the
  Mortgage, including the Paragraph 22 notice requirements. Despite the fact that the
  judicial foreclosure statute, R.I. GEN. LAWS § 34-11-22, does not expressly
  require compliance with the Mortgage document, the Rhode Island Supreme Court
  has stated that "the right to exercise the power of sale in a mortgage is derived
  from contract, not statute," and that the power of sale "does not exist
  independently" from the mortgage agreement. Bucci v. Lehman Bros. Bank,
  FSB, 68 A.3d 1069, 1084, 1085 (R.I. 2013). Simply put, if a mortgagee agrees to
  give a certain notice before a foreclosure, it does not matter whether it is a judicial
  or non-judicial foreclosure. The mortgagee must do that which it agreed. Thus, this
  Court must review compliance with Paragraph 22 of the Mortgage as a matter of
  contract law, irrespective of whether Defendants are seeking judicial or non-
  judicial foreclosure.

        The Court granted Summary Judgment to the homeowner stating:

  There is no genuine issue as to any material fact concerning whether Fannie Mae
  complied with the Mortgage Agreement. It did not. At the least, the notices failed,
  on their face, to specify an exact date by which Ms. Martins could cure default,
  that she could reinstate the loan after acceleration, and that she has a right to bring
  court action. With respect to these elements of the notice, there is no plausible way
  that a jury could find for Defendants, and the notice is indeed material, as it
  determines whether Defendants have complied with the Mortgage Agreement.

  Defendant makes the same argument in this case as in Martins, particularly as to

  the date of the cure. .

        Judge Finkle of the Rhode Island Bankruptcy Court in the case of In Re

  Demers, 511 B.R. 233 (Bankr R.I., 2014) analyzed Rhode Island law and found
                                        10
Case 1:18-cv-00427-JJM-LDA Document 22-1 Filed 05/15/19 Page 11 of 35 PageID #: 285




  that strict compliance with paragraph 22 of a mortgage was a condition precedent

  to acceleration and sale. In Demers, the Court considered a Proof of Claim filed by

  Wells Fargo through its servicing name of America’s Servicing Company. A

  notice was sent to the Debtor/mortgagor prior to a foreclosure, which was stopped

  by the Debtor’s Chapter 13 bankruptcy filing. The Court found that strict

  compliance with Paragraph 22 of the mortgage was a condition precedent to

  acceleration and exercise of the statutory power of sale under Rhode Island law.

  The Court held:

        Reading the Note and Mortgage as an integrated contract, I find the loan
        agreement between Ms. Demers and ASC is unambiguous and ASC's
        compliance with Mtg. Paragraph 22 is a condition precedent to its right to
        accelerate the Note and pursue its remedy of foreclosure against the
        Property. That paragraph, in plain and ordinary terms, states that prior to
        accelerating the Note ASC is required to give Ms. Demers notice of "the
        right to bring a court action to assert the non-existence of a default or any
        other defense of Borrower to acceleration and sale." The Notice without
        question did not inform Ms. Demers that she had a right to bring an action in
        court. Quite clearly the Notice did not comply with this prerequisite.
        Even so, if I were to determine that the loan agreement read as a whole is
        "reasonably and clearly susceptible of more than one interpretation" and
        potentially ambiguous based upon an arguable inconsistency among Note
        Paragraph 7 and Mtg. Paragraphs 14 and 22, I would still conclude that
        under the loan agreement ASC is not entitled to recover the Disputed
        Charges. Any ambiguity in a contract "must be construed against the drafter
        of the document," in this case ASC (or its predecessor-in-
        interest). Haviland, 45 A.3d at 1260 ( quoting Fryzel, 385 A.2d at 666-67).
        Furthermore, "virtually every contract contains an implied covenant of good
        faith and fair dealing between the parties." Dovenmuehle Mortg., Inc. v.
        Antonelli, 790 A.2d 1113, 1115 (R.I.2002). I see no reason this loan
                                            11
Case 1:18-cv-00427-JJM-LDA Document 22-1 Filed 05/15/19 Page 12 of 35 PageID #: 286




        transaction should be exempted from this general rule. Indeed, in a
        transaction such as this between an individual homebuyer and a mortgage
        lender, there is an imbalance of power such that the more powerful and
        sophisticated party, ASC, must be held to this standard of good faith and fair
        dealing.

  The Court analyzed the purpose of the provision as a condition and held that:

  Notice provisions in mortgage documents usually require default notices to contain
  specific information, which serves a very clear and specific purpose; it informs
  mortgagors of their rights so that they may act to protect them. Therefore, when the
  terms of the note and mortgage require notice of default, proper notice is a
  condition precedent to an action for foreclosure.
  For unexplained reasons, the Notice sent by ASC upon Ms. Demers' 2012 default
  deviated from these prior notices and omitted this contractually mandated notice
  provision. This defect resulted in the invalidity of the foreclosure process ASC
  pursued and precludes recovery of its associated costs.


           The Massachusetts Supreme Judicial Court analyzed this type of notice in

  exactly the same manner. In the case of Pinti v. Emigrant Mortgage Company,

  No. SJC-11742 (Ma., July 17, 2015), the Court invalidated a foreclosure where

  there was not strict compliance with the provisions of paragraph 22. The Court

  commenced by viewing the extraordinary power that a mortgagee possessed when

  non-judicial foreclosure commenced with no judicial intervention:

  This court has recently reemphasized the point that in light of "the substantial
  power that the statutory scheme affords to a [mortgagee] to foreclose without
  immediate judicial oversight, we adhere to the familiar rule that `one who sells
  under a power [of sale] must follow strictly its terms'"; the failure to do so results
  in "no valid execution of the power, and the sale is wholly void." Ibanez, 458
  Mass. at 646, quoting Moore v. Dick, 187 Mass. 207, 211 (1905). See Pryor v.
                                            12
Case 1:18-cv-00427-JJM-LDA Document 22-1 Filed 05/15/19 Page 13 of 35 PageID #: 287




  Baker, 133 Mass. 459, 460 (1882)("The exercise of a power to sell by a mortgagee
  is always carefully watched, and is to be exercised with careful regard to the
  interests of the mortgagor"). This is true with respect to terms that are connected to
  the power of sale contained in the mortgage instrument itself, [10] and to terms
  contained in § 21, the statutory power of sale, or in one of "the statutes relating to
  the foreclosure of mortgages by the exercise of a power of sale" to which § 21
  refers.
  It then proceeded to analyze the nature of the Paragraph 22 notice:
  Insofar as the plaintiffs' mortgage is concerned, paragraph 22 begins by requiring
  notice of default to be given prior to any acceleration of the sums secured by the
  mortgage; then specifically prescribes the contents of the notice of default; and
  then provides that, if the default is not cured before the date specified in the notice,
  the mortgagee may invoke the statutory power of sale (as well as pursue other
  remedies). As the paragraph is written, therefore, the sending of the prescribed
  notice of default is essentially a prerequisite to use of the mortgage's power of sale,
  because the power of sale may be invoked only if the default is not cured within
  the time specified in the notice of default. In this regard, we agree with the
  plaintiffs that the "terms of the mortgage" with which strict compliance is required
  — both as a matter of common law under this court's decisions and under §
  21 [15] — include not only the provisions in paragraph 22 relating to the foreclosure
  sale itself, but also the provisions requiring and prescribing the preforeclosure
  notice of default. See Foster, Hall & Adams Co., 213 Mass. at 322-324.

  The Court then concluded by holding:

        this court's decisions about mortgage terms indicate that by structure and
        content, the notice of default required to be given under paragraph 22 is
        integrally connected, and operates as a prerequisite, to the proper exercise of
        the mortgage instrument's power of sale. Emigrant's strict compliance with
        the notice of default required by paragraph 22 was necessary in order for the
        foreclosure sale to be valid; Emigrant's failure to strictly comply rendered
        the sale void.

  Thus the Pinti case supports Plaintiff’s position that the notice was void and

  defective because it did not strictly comply with the terms of the mortgage.


                                            13
Case 1:18-cv-00427-JJM-LDA Document 22-1 Filed 05/15/19 Page 14 of 35 PageID #: 288




  The language of the purported default notice is defective on its face. There are two

  relevant portions of paragraph 22. The first is 22(c) which requires language which

  indicates: a date, not less than 30 days from the date the notice is given to

  Borrower, by which the default must be cured. The second is 22(d) which states

  that failure to cure the default on or before the date specified in the notice may

  result in acceleration of the sums secured by this Security Instrument and sale of

  the Property. This notice used the paragraph 22(d) provision for the paragraph

  22(c) provision. As a result, there was no specific date in 22(c) and the on or

  before provision of 22(d) had no specific date to reference from paragraph 22(c).

  On or before June 17, 2018 is not a specific date to cure which could be referenced

  in 22(d). Effectively this notice stated that the Defendant had to cure at any date

  before June 17, 2018, which included thirty different dates within thirty days of

  the letter. Thus this letter was defective on those grounds alone, rendering this

  action subject to dismissal. There is no genuine issue of material fact as this notice

  could not satisfy the strict compliance standard of Martin and Thompson and the

  existing Rhode Island case law. Plaintiff chose to proceed without a specific

  default letter as this Court found in the notice sent out by Ocwen in the case of

  Camarena v. Ocwen Loan Servicing, et al 18-cv-132JJM-LDA. Exhibit 1 attached



                                            14
Case 1:18-cv-00427-JJM-LDA Document 22-1 Filed 05/15/19 Page 15 of 35 PageID #: 289




  to this memorandum is the notice sent in that case, in which Ocwen Loan

  Servicing, LLC stated:

  DEMAND is hereby made against you to cure this default by July 3, 2016.

  This notice was not sufficient to allow for a Temporary Restraining Order.

         The on or before time frame for each notice mandated cure on a series of

  unspecified dates, some of which were within the thirty day period. Paragraph 22

  provides that once a specific date is set, only then can the notice state:

  that failure to cure the default on or before the date specified in the
  Notice may result in the acceleration of the sums secured by this Security
  Instrument and sale of the property

  Here the initial on or before language did not specify a particular date to

  cure, which could be referenced in the required “on or before” section of

  Paragraph 22. This


        Clearly supporting Martins and the notion of strict compliance, the First

  Circuit in Thompson v. JPMorgan Chase Bank, N.A. CA. No. 18-1559 was

  decided on February 8, 2019 set forth relevant requirements for strict compliance

  with the terms of the mortgage, which were not complied with in this case. In

  Thompson, the First Circuit reversed the dismissal by the District Court and

  reversed a foreclosure sale due to the fact that the purported default notice failed to

  notify the mortgagor of the limitations of the right to reinstate. The Court held that
                                           15
Case 1:18-cv-00427-JJM-LDA Document 22-1 Filed 05/15/19 Page 16 of 35 PageID #: 290




  due to the strict compliance required under Massachusetts law and the obligation

  not to provide language in the notice which was deceptive, the failure to advise the

  mortgagor that reinstatement could occur no later than five days before the

  scheduled sale was fatally defective. It also held that there was no need to

  demonstrate prejudice arising from said failure to notify the mortgagor.

         Martins and Dan Harry v. PNC Bank C.A. No. 17-136 WES (D.R.I.,

  February 26, 2018) have restated pre-existing and established Rhode Island law,

  which mandated that mortgage contracts must be strictly complied with in order to

  exercise the statutory power of sale. Failure to do comply with the conditions

  precedent contained in paragraph 22 of the mortgage would thus invalidate any

  subsequent foreclosure. The Court in Dan Harry held that strict compliance was

  required and noted that the Rhode Island Supreme Court in Bucci v. Mortgage

  Electronic Registration Systems, Inc. 68 A. 3d 1069(R.I., 2013) had interpreted

  Rhode Island mortgages applying Massachusetts case law due to the similarities of

  the statutes authorizing statutory power of sale:


         Also pertinent is that the Rhode Island Supreme Court's decisions regarding
  mortgage interpretation turn to Massachusetts case law to fill in the interstices in
  Rhode Island mortgage jurisprudence. See Cruz v. Mortg. Elec. Registration Sys,
  Inc., 108 A.3d 992, 997 (R.I. 2015) (looking to guidance from Massachusetts to
  develop law pertaining to standing to challenge mortgage assignments) (citing as
  guidance Wilson v. HSBC Mortg. Servs., Inc., 744 F.3d 1 (1st Cir. 2014) (applying
  Massachusetts law)); Bucci, 68 A.3d at 1087 ("we interpret the term `mortgagee' in
                                            16
Case 1:18-cv-00427-JJM-LDA Document 22-1 Filed 05/15/19 Page 17 of 35 PageID #: 291




  our statutes in a similar fashion as did the Supreme Judicial Court of
  Massachusetts") (citing as guidance Culhane v. Aurora Loan Servs. of Neb., 826 F.
  Supp. 2d 352 (D. Mass. 2011) (applying Massachusetts law), aff'd, 708 F.3d 282
  (1st Cir. 2013), and Eaton v. Fed. Nat'l Mortg. Ass'n, 969 N.E. 2d 1118 (Mass.
  2016)). Accordingly, it is appropriate for this Court to consider persuasive the
  relevant mortgage-law guidance from Massachusetts. See, e.g., Jose, 54 N.E. 3d at
  1132 & n.3 (claim that foreclosure may be rendered invalid by mortgagee's failure
  to conduct pre-foreclosure face-to-face meeting survives summary
  judgment); Cook, 31 N.E. 3d at 1131 (mortgagor's claims to restore title and avoid
  eviction based on mortgagee's failure to comply with HUD regulations before
  foreclosing survive summary judgment).

  THE NOTICE DID NOT STRICTLY COMPLY WITH PARAGRAPH 22
  AND PARAGRAPH 19 UNDER THOMPSON AND DECEPTIVELY
  FAILED TO INDICATE THAT THE DEFENDANT HAD UNTIL FIVE
  DAYS BEFORE A SALE DATE TO CURE

        In view of the strict compliance requirement for all conditions precedent to

  foreclosure, Thompson is clearly applicable to Rhode Island Law. In Thompson,

  the First Circuit held:

   The mortgage terms for which Massachusetts courts demand strict compliance
  include the provisions in paragraph 22 requiring and prescribing the pre-
  foreclosure default notice.
  you can still avoid foreclosure by paying the total past-due amount before a
  foreclosure sale takes place"—could mislead the Thompsons into thinking that
  they could wait until a few days before the sale to tender the required payment.

        Since Rhode Island law as established by case law in this District also

  imposes strict compliance, any analysis in Thompson, applies to Rhode Island

  mortgage cases. Thus the Court’s analysis of the interplay between paragraph 19

  and paragraph 22 of the mortgage clearly apply to this case. Paragraph 19 clearly

                                          17
Case 1:18-cv-00427-JJM-LDA Document 22-1 Filed 05/15/19 Page 18 of 35 PageID #: 292




  states that a borrower has up to five days prior to the sale date to reinstate the

  mortgage loan, which had been accelerated by curing the arrearage. In Thompson,

  the default letter had deceptively advised the mortgagee about the right to reinstate

  without providing the mortgagee the information that this right ended five days

  before the sale. Here a similar notice, which omitted the paragraph 19 limitation

  was given to the Defendant:

  Any payment to reinstate the mortgage after acceleration must therefore include an
  amount sufficient to cover such expenses and fees incurred. Payments received that
  are less than the amount sufficient to cover such expenses and fees incurred.
  Payments received that are less than the amount required to reinstate the Mortgage
  will be returned, and will not stop any foreclosure proceedings already begun on
  the Property.

  In order to cure the default, payment for the total amount past due, plus any
  amount(s) becoming due in the interim, must be received on or before 06/17/2018,
  at the address listed on page four of this notice. Payment must be received by
  MoneyGram, bank check, money order or certified funds. Please be aware, after
  acceleration of the debt, there may be expenses and attorney’s fees and costs
  incurred by us to enforce the terms of the Security instrument or mortgage
  agreement, in addition to the overdue amount of the mortgage account.
  Failure to cure the default on or before the date specified in the notice may ersult in
  acceleration of the sums secured by the Security Instrument and sale of the
  Property. Upon acceleration, the total obligation will be immediately due and
  payable without further demand. In foreclosure proceedings, we are entitled to
  collect the total arrearage in addition to any expenses of foreclosure including but
  not limited to reasonable attorney’s fees and costs. A customer has the right to
  reinstate the account after acceleration and the right to bring a court action to assert
  the non-existence of a default or any other defense to acceleration and sale.




                                             18
Case 1:18-cv-00427-JJM-LDA Document 22-1 Filed 05/15/19 Page 19 of 35 PageID #: 293




  If the default is not cured on or before the date specified above, Ocwen Loan
  Servicing, LLC (“Ocwen”), at its option may require immediate payment in full of
  all sums secured by the Security Instrument without further demand and may
  invoke the STATUTORY POWER OF SALE and any other remedies permitted
  under Applicable Law. Ocwen shall be entitled to collect all expenses incurred in
  pursuing the remedies provided under applicable law, including, but not limited to,
  reasonable attorney’s fees and costs of title evidence. If Ocwen invokes the
  STATUTORY POWER OF SALE, Ocwen shall mail a copy of a notice of sale to
  the customer and to other persons in a manner prescribed by applicable law. . .If
  the mortgage account cannot be brought current, we should be contacted
  immediately do discuss possible alternatives to foreclosure. We want to help
  remedy the delinquent status of this account and would like to discuss alternatives
  that might be available, While our primary objective is the collection of past due
  amounts on the account, we want to work to find the best available alternative to
  bring the account current. . . For any questions of concerns, we can be reached toll-
  free at 800.746.2936. We available Monday through Friday 8 am to 9pm and
  Saturday 8 am to 5 pm ET.
  Daniel Robbins has been assigned as your relationship manager and will be your
  designated representative for resolution inquiries and submission of documents.


        However this notice despite offering the defendant the opportunity to

  reinstate after acceleration and providing a phone number to call to get the exact

  amount due to reinstate after acceleration, deceptively failed to tell the defendant

  that the right to reinstate would end five days before a sale. Thompson made it

  clear that when interpreting strict compliance with contractual condition precedents

  to acceleration and sale, the Court did not require a showing of prejudice on the

  part of the mortgagee. In Thompson, the First Circuit specifically held:


  Paragraph 22 demands strict compliance, regardless of the existence, or not, of
  prejudice to a particular mortgagor
                                        19
Case 1:18-cv-00427-JJM-LDA Document 22-1 Filed 05/15/19 Page 20 of 35 PageID #: 294




  It was not necessary for the mortgagor in Thompson to demonstrate that he was

  able to pay the arrearage, but only to allege that deception occurred in the default

  notice and that paragraph 22 was not strictly complied with by the mortgagee.

  THE NOTICE DID NOT STRICTLY COMPLY WITH THE MORTGAGE
  BY REQUIRING CERTIFIED FUNDS TO CURE

        Thompson’s strict compliance obligation in a paragraph 22 notice, without

  the necessity of demonstrating prejudice likewise applies to all aspects of the

  default notice provided to the defendant. The amount of the obligation must be the

  exact amount owed by the mortgagor, which is in default. There can be no other

  conditions which are imposed by the mortgagee and the acceleration amount must

  be accurate. In this case none of these requirements were met. The notice sent to

  the defendant required certified funds. However the only provision in the

  mortgage, which requires payment in certified funds is paragraph 1 which states:

  However if any check or other instrument received by Lender as payment under
  this Note or this security instrument is returned to Lender unpaid, lender may
  require subsequent payments to due under the Noe and this Security Instrument be
  made in one or more of eh following forms, as selected by Lender: (a) cash; (b)
  money order: (c) certified check, bank check, treasurer’s check or cashier’s check,
  provided any such check is drawn upon an institution whose deposits are insured
  by a federal agency, instrumentality, or entity; or (d) Electronic Funds Transfer

        Defendant, as indicated in her affidavit, never made a payment for which

  funds were returned. Thus there was no contractual basis for this demand for

                                           20
Case 1:18-cv-00427-JJM-LDA Document 22-1 Filed 05/15/19 Page 21 of 35 PageID #: 295




  certified funds in the letter dated May 11, 2018. This additional term did not

  strictly comply with the terms of the mortgage and imposed an additional

  condition, not imposed by the language of the mortgage. Thompson holds that the

  Defendant does not have to demonstrate that she was prejudiced by this

  noncontractual condition imposed by Ocwen in its letter. Thus this condition

  rendered the letter dated May 11, 2018 defective and as a result it could not be the

  basis for this foreclosure suit.

      THE NOTICE DID NOT STRICTLY COMPLY WITH THE
  MORTGAGE BY STATING AN INACCURATE AMOUNT OF THE
  ARREARAGE

        The letter also did not strictly comply with the terms of the mortgage since it

  did not state the exact amount of the arrearage. Ocwen’s that the default consisted

  of $2,201,915,26, which included the inaccurate amount of fees of $6,086.49 plus

  the additional amounts which could be obtained by calling Ocwen at 800-746-2936

  did not comply with Martins, Dan Harry or Thompson. The addition of other

  charges for charges assessed after the date of the letter, under the terms of the

  mortgage could not be a component of the default letter. Such subsequent charges

  could not be added on to the original arrearage, since they were not specified with

  an actual amount and they were not subject to the thirty day right to cure and could

  not be the basis of an acceleration of the note. The notice stated that the mortgagor

                                           21
Case 1:18-cv-00427-JJM-LDA Document 22-1 Filed 05/15/19 Page 22 of 35 PageID #: 296




  had to call to obtain the exact amount due. None of these requirements were

  included in the terms of the mortgage and as a result there was no strict

  compliance. Under Thompson, no prejudice needed to be demonstrated by

  mortgagor and thus the purported default notice was defective.

        The letter’s assertion that the Defendant owed $2,201,915.26 was also not

  accurate and as a result there was no strict compliance with the terms of the

  mortgage. Failure to provide an accurate default notice renders a Default Notice

  defective since the condition precedent to acceleration and sale, judicial or

  nonjudicial is an accurate stating of the amount in default. The Plaintiff’s exhibit A

  demonstrated that the arrearage included multiple charges not permitted by the

  terms of the mortgage and included multiple inaccurate charges, which were

  included in the purported default notice. This amount, claimed to be the arrearage,

  included multiple unreasonable and unnecessary charges, which were charged by

  Ocwen to the mortgage loan account contrary to the terms of the mortgage

        As indicated by the Defendant’s affidavit, this amount, claimed to be the

  arrearage, included the following improper charges which rendered the default

  notice inaccurate. All the charges for foreclosure and foreclosure related charges

  were not accurate charges contained within the $6086.49 fees and expenses of the



                                           22
Case 1:18-cv-00427-JJM-LDA Document 22-1 Filed 05/15/19 Page 23 of 35 PageID #: 297




  May 11, 2018 letter. These charges which resulted in the $6086.49 being

  inaccurate were the following:

  11-14-16     FC thru Judgment                              $556.25

  4-1-16       Selling Office/Sheriff Cancel fee             $425.00

  3-8-16       Sale Publication                              $1203.76

  2-22-16      Selling Officer/Sheriff Cancel Fee            $425.00

  2-1-16       FC Thru complaint                             $125.00

  2-1-16       Selling Officer/Sheriff Cancel Fee            $425.00

  2-1-16       Sale Publication                              $714.88

  7-23-13      FC thru Title search                          $520.00

  These total fees totaled $4394.90. The Defendant’s affidavit indicates that she

  never received a default letter pursuant to the terms of the mortgage which would

  have allowed any exercise of the statutory power of sale. Thus all the foreclosure

  related charges were not accurate and should not have been included in the

  purported default notice.

        As indicated by the Defendant’s affidavit, at no time was a sheriff ever hired

  to sell her home. Nor at any time was there a Selling Officer or any other official

  hired to sell her home. At no time was a judicial foreclosure commenced in 2013-

  2016, which could result in a Judgment being entered. Despite this fact, the

                                           23
Case 1:18-cv-00427-JJM-LDA Document 22-1 Filed 05/15/19 Page 24 of 35 PageID #: 298




  purported default letter included three fees for service of process, specifically the

  following:

  5-8-15       Service of process                $22.10

  2-7-18       Service of Process                $10.84

  2-22-16      Service of Process                $56.54

        The purported default letter also included a fee for additional hour court

  appearance of $50.00 on 2-22-16.There was no Court appearance for an attorney

  to be paid an extra hourly fee on February 22, 2016 and where there was never any

  servicer of process on the Defendant as indicated by her affidavit, which also

  stated that she was never served process by Ocwen or any other entity.

        The purported default letter included three skip trace fees, specifically the

  following:

  5-8-18       Skip Trace fee                    $5.46

  2-22-16      Skip Trace fee                    $5.30

  7-23-13      Skip Trace fee                    $5.30

  Such fees are incurred to determine the address of the borrower. However as

  indicated by her affidavit, the Defendant had always lived at her home at 16

  Yosesmite Valley Road, Westerly, RI, 02891 and there was no reason to search for

  her address, as Ocwen knew that she was living in the house.

                                            24
Case 1:18-cv-00427-JJM-LDA Document 22-1 Filed 05/15/19 Page 25 of 35 PageID #: 299




  .     The total fees of $6086.49 also included property inspection fees for the

  period from April, 2013 to May 2018 in the amount of $458.74 for 37 separate

  charges. At all times Ocwen was aware that the Defendant was living in the

  property and that she had an attorney, throughout this entire time. She paid the

  taxes for the property from 2016 through 2018.      Ocwen knew that the property

  was not abandoned and that there was regular contact with the Defendant or her

  attorney. She also indicated that at no time did any person come into her home to

  inspect the condition of the house. Ocwen’s compute system automatically orders

  property inspection fees when a loan is in arrears. As a result of improper charges

  referenced herein, the purported default notice contains inaccurate charges

  included in the $6086.49 charges for fees and expenses.

        Since the amount of the alleged arrearage was not accurate, the transmittal of

  an inaccurate amount to cure did not strictly comply with the terms of the

  mortgage. The mortgage clearly states that the mortgagee must be provided the

  amount of the default.    Ocwen deceptively provided the wrong amount of the

  default for the reasons alleged in this complaint. Since this default amount included

  charges not permitted by the terms of the mortgage, it was inaccurate. The failure

  to provide an accurate default amount resulted in this letter not strictly complying

  with the terms of the mortgage and as a result the Defendants did not strictly

                                           25
Case 1:18-cv-00427-JJM-LDA Document 22-1 Filed 05/15/19 Page 26 of 35 PageID #: 300




  comply with the terms of the mortgage and a condition precedent to acceleration

  and sale and filing this action was not met. Thompson held that there was no need

  to demonstrate prejudice regarding this issue and as a result, this letter was

  insufficient to trigger the right to exercise the statutory power of sale.

        Thompson clearly applies to Rhode Island mortgages as it looked at strict

  compliance and determined that strict compliance applies to all aspects of the

  paragraph 22 letter. When read in conjunction with Martins and Dan Harry,

  Thompson mandates that this notice includes:

  a.    the amount of the default

  b.    the exact date, at least thirty days from the date the letter is deposited in the

  mail that this exact arrearage must be cured to avoid acceleration and sale

  c.    The right to be advised of the right to reinstate after acceleration

  d.    The right to bring a court action to assert the nonexistence of a default and

  any other defenses to acceleration and sale.

  Due to the language of the letter from Ocwen which added additional terms, then

  there was no strict compliance with the terms of the mortgage.

        Under paragraph 19, once the default letter mentions options to avoid

  foreclosure and any payment of the arrearage, it must under paragraph 22 advise

  the mortgagor that reinstatement can only occur by paying the exact arrearage

                                             26
Case 1:18-cv-00427-JJM-LDA Document 22-1 Filed 05/15/19 Page 27 of 35 PageID #: 301




  amount stated in the letter no later than five days before the sale. Failure to so

  provide this information constitutes deceptive language, not permitted by

  paragraph 22 of the mortgage. In this case, Ocwen included language prohibited

  by Thompson, which told the defendant how to obtain the actual amount of the

  arrearage and how to make this reinstatement payment, albeit by certified funds,

  not allowed by the terms of the mortgage. The First Circuit in Thompson held:

        Omitting the qualification (that the payment must be tendered at least five
  days before the foreclosure date) in our view rendered the notice potentially
  deceptive.


        The holding in Thompson applies to any mortgage contract which requires

  strict compliance, not just Massachusetts mortgages. In Massachusetts such strict

  compliance was recognized in the mortgage context by the Massachusetts Supreme

  Judicial Court in Pinti v. Emigrant Mortg. Co., 33 N.E.2d 1212 (Mass. 2015). In

  this jurisdiction strict compliance with the terms of the mortgage was recognized in

  Martins, citing pre-existing and established Rhode Island contract and property

  law. Thus failure to comply strictly with paragraph 22 renders this foreclosure

  action subject to dismissal for failure to comply with a condition precedent.

  Thompson makes it clear that the defendant does not have to demonstrate prejudice

  that he was precluded from paying off the loan by the incorrect amount stated in

  the default letter. Rather under Martins, Dan Harry and Thompson, once there is
                                            27
Case 1:18-cv-00427-JJM-LDA Document 22-1 Filed 05/15/19 Page 28 of 35 PageID #: 302




  non-compliance with the terms of the mortgage in the purported default letter, such

  letter could not be the basis to foreclose judicially or exercise the statutory power

  of sale. Thompson made it clear that mortgage provisions such as paragraph 22

  required strict compliance. Thus prejudice need not be demonstrated by the

  Defendant, who was not required to allege that she could have cured the default

  had the amount stated been accurate or that any other terms of the purported

  default letter did not strictly comply with the terms of the mortgage. The First

  Circuit’s holding went well beyond the 5 day before the sale limitation for

  reinstatement. It unequivocally indicated that strict compliance would not require a

  showing that the mortgagor was prejudiced by the defective notice and as a result,

  this case clearly impacts all Rhode Island mortgage cases.

         Also, Judge Burroughs of the United States District Court for the District

   of Massachusetts ruled that the failure to strictly comply with paragraph 22

   rendered the foreclosure sale void. Paiva v. Bank of N.Y. Mellon, 2015 U.S. Dist.

   LEXIS 105370 (D. Mass. Aug. 11, 2015). In the Paiva case, the court agreed

   with the borrower’s contention that the mortgage servicer’s “notice of default did

   not satisfy the requirements of paragraph 22 of the mortgage, not because any of

   the required substance was missing from the notice, but because the notice should

   have come from [Bank of New York Mellon] as the lender, rather than from

                                            28
Case 1:18-cv-00427-JJM-LDA Document 22-1 Filed 05/15/19 Page 29 of 35 PageID #: 303




   Countrywide as the servicer of the loan.” Id. at *5-6. Relying on the Pinti

   decision, the court held that the mortgagee failed to strictly comply with the

   mortgage and declared the foreclosure sale void. Id. at *8. See also United States

   Bank Nat'l Ass'n v. Rotondi, 2015 Mass. App. Div. LEXIS 56 at *5-6 (Mass.App.

   Div. 2015) (declaring foreclosure sale void due to “no compliance with the notice

   provisions of paragraph 22” because servicing agent sent notice of default before

   purported mortgagee held an interest in the mortgage). In this case, no reference

   was made at all in the purported letter dated May 11, 2018, to the actual owner of

   the mortgage loan.

         The analysis of Paiva was followed by the recent case of Saade v

   Wilmington Trust National Association, No. 18-cv-11534 D. Mass., February 28,

   2019, in which the Court stated:

          The court agrees with the Paiva decision only to the extent that the servicer
   sending the Notice of Default sends it on behalf of the prior lender or fails to
   identify the lender at the time of the Notice. But here, the Notice of Default was
   sent on behalf of the identified current lender. Mot. for Prelim. Inj. [#45-1], at 4
   ("[T]his firm has been retained by Fay Servicing, LLC as servicer for
   Wilmington Trust, National Association, not in its individual capacity, but solely
   as trustee for MFRA Trust 2014-2 (the `Mortgagee') . . . ."].[3] Saade has not
   provided, and this court has not found, further authority for the notion that strict
   compliance with Paragraph 22 precludes the lender from acting through its
   agents, such as the servicer or a law firm, where the lender is explicitly
   identified.



                                           29
Case 1:18-cv-00427-JJM-LDA Document 22-1 Filed 05/15/19 Page 30 of 35 PageID #: 304




  Thompson makes it clear that strict compliance must be followed in all respects.

  The mortgage requires that the Lender, or its assigns be the entity which declares

  the default, even if that is done by a servicer on behalf of an identified

  lender/mortgagee. The Supreme Court had previously mandated that a notice had

  to be sent by an attorney on behalf of the owner of the property. In the case of De

  Luca v. Cinima, 72 R.I. 346, (R.I., 1947), an alleged notice to quit was not valid. In

  order to be valid the notice to quit must be from the landlord and the signing

  should be in some form clearly indicating that the notice originated with the

  landlord.

           The cases of Leite v. Croveiro, 36 R.I. 62, 89 A. 20, (R.I., 1913) support

  this position. In the Leite case the court, at page 64, stated:

  While the statute does not prescribe any particular form of notice nor direct the
  particular manner in which such notice shall be served it does contain the explicit
  statement that the notice must be from the landlord. In the case at bar the notice
  itself does not contain anything showing it emanated from the landlord, who is the
  only person, under the statute, qualified to give an effective notice. It is simply a
  notice from an attorney without the employment of any words indicating that he is
  acting for or in behalf of the landlord. In the absence of any statement to that effect
  in the notice itself, the court cannot assume that the attorney in affixing his own
  signature thereto was acting for the plaintiffs. Nor can the plaintiffs be permitted to
  supply the omission by oral testimony."

        The Rhode Island Supreme Court in Tate v. Reynold, 622 A. 2d 449

  (R.I., 1993)   reviewed compliance with a Rhode Island statute, which


                                            30
Case 1:18-cv-00427-JJM-LDA Document 22-1 Filed 05/15/19 Page 31 of 35 PageID #: 305




  required a notice to quit to be provided by an attorney acting on behalf of

  the party providing the Notice to Quit:

         On appeal defendant asserts that the February 1985 notice to quit was
  facially defective because it did not indicate that an agent was acting on behalf of
  the landlord. The statute governing notices to quit, G.L. 1956 (1984 Reenactment)
  § 34-18-4, has been construed in two cases that support defendant's position. The
  defendant cites DeLuca v. Cinima, 72 R.I. 346, 51 A.2d 369 (1947), and Leite v.
  Croveiro, 36 R.I. 62, 89 A. 20 (1913), in its argument. In Leite the court noted that
  the statute contained "the explicit statement that the notice must be from the
  landlord." 36 R.I. at 64, 89 A. at 20. The DeLuca court emphasized that when a
  notice to quit comes from a source other than the landlord, the important factor is
  whether the statute has been complied with and not whether the tenant has been
  misled by the notice given. 72 R.I. at 350, 51 A.2d at 370-71. Therefore, we agree
  with defendant and hold that the trial justice erred in concluding that the February
  1985 notice to quit was valid. The second notice to quit contained the landlord's
  name. Thus it complied with the provisions of § 34-18-4 because it clearly
  indicated that it emanated from the landlord. See id.

        THE PLAINTIFF DID NOT ACCELERATE THE NOTE

        There is no genuine dispute of material fact that the Plaintiff did not mail the

  Defendant an acceleration notice pursuant to the terms of the mortgage, prior to

  filing this complaint. However the Plaintiff admits that no such acceleration has

  occurred and demands that the Court order the mortgage accelerated. However an

  acceleration letter is an essential component to commencing a Judicial Foreclosure

  or to exercise the statutory power of sale as defined and detailed in the mortgage

  contract and the promissory note. This is mentioned in paragraph 22 of the

  mortgage, which is the precondition to acceleration and sale:

                                            31
Case 1:18-cv-00427-JJM-LDA Document 22-1 Filed 05/15/19 Page 32 of 35 PageID #: 306




  Acceleration; Remedies. Lender shall give notice to Borrower prior to
  acceleration following Borrower’s breach of any covenant or agreement in this
  Security Instrument (but not prior to acceleration under Section 18 unless
  Applicable Law provides otherwise). The notice shall specify: (a) the default;
  (b) the action required to cure the default; (c) a date, not less than 30 days from the
  date the notice is given to Borrower, by which the default must be cured; and (d)
  that failure to cure the default on or before the date specified in the notice may
  result in acceleration of the sums secured by this Security Instrument and sale
  of the Property. The notice shall further inform Borrower of the right to
  reinstate after acceleration and the right to bring an action to assert the non-
  existence of a default or any other defense of Borrower to acceleration and sale. If
  the default is not cured on or before the date specified in the notice, Lender at its
  option may require immediate payment in full of all sums secured by this
  Security Instrument without further demand and may invoke the
  STATUTORY POWER OF SALE and any other remedies permitted by
  Applicable Law. Lender shall be entitled to collect all expenses incurred in
  pursuing the remedies provided in this Section 22, including, but not limited to,
  reasonable attorneys’ fees and costs of title evidence.

         If Lender invokes the STATUTORY POWER OF SALE, Lender shall mail
  a copy of a notice of sale to Borrower as provided in Section 15. Lender shall
  publish the notice of sale, and the Property shall be sold in the manner prescribed
  by Applicable Law. Lender or its designee may purchase the Property at any sale.
  The proceeds of the sale shall be applied in the following order: (a) to all expenses
  of the sale, including, but not limited to, reasonable attorneys’ fees; (b) to all sums
  secured by this Security Instrument; and (c) any excess to the person or persons
  legally entitled to it.

        In addition, the mortgage contract allows the mortgagor to reinstate after

  acceleration in order to avoid the statutory power of sale. Paragraph 19 is entitled

  Borrower’s Right to Reinstate After Acceleration and states:

         If Borrower meets certain conditions, Borrower shall have the right to have
  enforcement of this Security Instrument discontinued at any time prior to the
  earliest of (a) five days before sale of the Property pursuant to any power of sale
                                              32
Case 1:18-cv-00427-JJM-LDA Document 22-1 Filed 05/15/19 Page 33 of 35 PageID #: 307




  contained in this Security Instrument . . . Upon reinstatement by Borrower this
  security instrument and obligation secured hereby shall remain fully effective as if
  no acceleration had occurred.

         It is undisputed that Plaintiff has never received an acceleration notice as
  required by the terms of her mortgage. The provisions in paragraph 22 of the
  mortgage were a condition precedent to the exercise of the power of sale of the
  mortgage. There was no compliance with the terms of the mortgage to exercise the
  statutory power of sale as indicated above. No acceleration was declared and as a
  result the statutory power of sale could not be exercised due to the failure of
  Defendants to accelerate the mortgage loan by an acceleration letter.

  The Defendant never received such a notice, which Plaintiff admits. It asks the

  Court to accelerate the loan, which had to be done prior to filing this action, not to

  ask the Court to accelerate. In any case, the loan cannot be accelerated due to the

  fact that the Defendant did not receive a valid default letter.

                      CONCLUSION

         Thompson made it clear that notices prior to foreclosure must be accurate

  and will be strictly construed as contractual condition precedents to the exercise of

  the statutory power of sale and to judicial foreclosures. For the reasons stated in

  this memorandum, the Defendant’s Motion for Summary Judgment should be

  granted and the complaint dismissed for failure to meet a condition precedent of

  the mortgage.




                                            33
Case 1:18-cv-00427-JJM-LDA Document 22-1 Filed 05/15/19 Page 34 of 35 PageID #: 308




  May 15, 2019
                                                  KATHERINE CAITO
                                                  By her Attorney

                                                  /s/ John B. Ennis
                                                  JOHN B. ENNIS, ESQ. #2135
                                                  1200 Reservoir Avenue
                                                  Cranston, Rhode Island 02920
                                                  (401) 943-9230
                                                  jbelaw75@gmail.com




                                        34
Case 1:18-cv-00427-JJM-LDA Document 22-1 Filed 05/15/19 Page 35 of 35 PageID #: 309




                            CERTIFICATION OF SERVICE

       I hereby certify that I emailed a copy of this Memorandum of Law to
  Samuel Bodurtha and Ethan Teiger on May 15, 2019.


  /s/ John B. Ennis, Esq.




                                        35
